Name: 88/649/EEC: Council Decision of 21 December 1988 on the conclusion of the Agreement in the form of an Exchange of Letters between the European Economic Community and the Kingdom of Morocco on the import into the Community of preserved fruit salads originating in Morocco
 Type: Decision
 Subject Matter: European construction;  trade;  foodstuff;  Africa
 Date Published: 1988-12-27

 27.12.1988 EN Official Journal of the European Communities L 358/22 COUNCIL DECISION of 21 December 1988 on the conclusion of the Agreement in the form of an Exchange of Letters between the European Economic Community and the Kingdom of Morocco on the import into the Community of preserved fruit salads originating in Morocco (88/649/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission, Whereas the Cooperation Agreement between the European Economic Community and the Kingdom of Morocco (1) was signed on 25 April 1976 and entered into force on 1 November 1978; Whereas the Agreement in the form of an Exchange of Letters between the European Economic Community and the Kingdom of Morocco on the import into the Community of preserved fruit salads originating in Morocco should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an Exchange of Letters between the European Economic Community and the Kingdom of Morocco on the import into the Community of preserved fruit salads originating in Morocco is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement for the purpose of binding the Community. Article 3 This Decision shall enter into force on the day following its publication in the Official Journal of the European Communities. Done at Brussels, 21 December 1988. For the Council The President V. PAPANDREOU (1) OJ No L 264, 27. 9. 1978, p. 2. AGREEMENT in the form of an Exchange of Letters between the European Economic Community and the Kingdom of Morocco on the import into the Community of preserved fruit salads originating in Morocco Sir, With a view to implementing the 55 % reduction in applicable customs duties provided for in Article 20 of the Cooperation Agreement concluded between the European Economic Community and the Kingdom of Morocco, and following the clarifications exchanged concerning the conditions governing imports into the Community of preserved fruit salads falling within CN codes ex 2008 92 50, ex 2008 92 71 and ex 2008 92 79 and originating in Morocco, I have the honour to inform you that the Moroccan Government undertakes to take all necessary measures to ensure that the quantities supplied to the Community from 1 January to 31 December of each year do not exceed 100 tonnes. To this end the Moroccan Government declares that all exports to the Community of the said products will be effected exclusively by exporters whose operations are controlled by the Moroccan Administration. The guarantees relating to quantities will be met in accordance wih the procedures agreed between the Moroccan Administration and the Directorate-General for Agriculture of the Commission of the European Communities. By way of derogation from Article 20 of the Cooperation Agreement, this Agreement in the form of an Exchange of Letters shall remain in force until denounced by one of the Parties, which denunciation must be made before 30 September of each year. I should be grateful if you would confirm the agreement of the Community with the foregoing. Please accept, Sir, the assurance of my highest consideration. For the Government of the Kingdom of Morocco Sir, I have the honour to acknowledge receipt of your letter of today worded as follows: With a view to implementing the 55 % reduction in the applicable customs duties provided for in Article 20 of the Cooperation Agreement concluded between the European Economic Community and the Kingdom of Morocco, and following the clarifications exchanged concerning the conditions governing imports into the Community of preserved fruit salads falling within CN codes ex 2008 92 50, ex 2008 92 71 and ex 2008 92 79 and originating in Morocco, I have the honour to inform you that the Moroccan Government undertakes to take all necessary measures to ensure that the quantities supplied to the Community from 1 January to 31 December of each year do not exceed 100 tonnes. To this end the Moroccan Government declares that all exports to the Community of the said products will be effected exclusievely by exporters whose operations are controlled by the Moroccan Administration. The gurarantees relating to quantities will be met in accordance with the procedures agreed between the Moroccan Administration and the Directorate-General for Agriculture of the Commission of the European Communities. By way of derogation from Article 20 of the Cooperation Agreement, this Agreement in the form of an Exchange of Letters shall remain in force until denounced by one of the Parties, which denunciation must be made before 30 September of each year. I should be grateful if you would confirm the agreement of the Community with the foregoing. I am able to confirm the agreement of the Community with the foregoing and consequently to state that the 55 % reduction in the applicable customs duties will apply from 1 January to 31 December of each year to the quantities of preserved fruit salads originating in Morocco referred to in your letter. Please accept, Sir, the assurance of my highest consideration. On behalf of the Council of the European Communities